DETAILED ACTION
This Office Action is in response to the filing of application on 2/12/2019. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 1-3 fail to comply with 37 CFR 1.83(a) which requires rectangular boxes be labeled in order for a proper understanding of the invention (i.e. box 228 and 256 in Fig. 2, which should be labeled “memory” and “concentration sensor” respectively). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 line 12 recites the language “the second volume an amount of time.” Examiner suggests changing to read --the second volume and an amount of time-- in order to correct a typographical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed towards a method for diagnosing leakage from an anesthetic vaporizer, by calculating a leakage rate for an anesthetic agent in a sump by using fluid level measurements from a fluid level sensor, and outputting a maintenance alert. 
The claim is considered to be directed towards an abstract idea as the calculating of a leakage rate and outputting of an alert can be done by generic computer devices, computer programs, or even by a human (i.e. calculations done by hand, or comparing observed rates, 
Claim 3 deals with the sensing occurring at different times for determining the volume, and calculating the leakage rate based on volume changes, which is merely the collection of the 
Claims 4-7 deal with different times when the measurements occur, and likewise does not add anything to the judicial exception. 
Claim 16 is ineligible for the same reasons as claim 1, as it only deals with a generic computer processor performing the same steps, with the same well-known and conventional structural features. 
Claim 18 is ineligible for the same reasons as claim 3.
The limitations as described in the above rejected claims do not provide improvement to any other technical field, applying the judicial exception with, or by use of a particular machine, effecting a transformation or reduction in some other meaningful way beyond linking the use of the judicial exception to a particular technological environment, nor adding a specific limitation other than what is well-understood, routine, and conventional in the field of anesthetic vaporizers. Therefore, the claims are not eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pat. 8,867,031) in view of McCormick et al. (US Pub. 2008/0295837) in view of Shigetoki et al. (WO 2004/096322; see attached translated copy).
Regarding claim 1, Jones discloses an anesthetic vaporizer (see anesthetic vaporizer 28 in Fig. 1), comprising: an anesthetic agent level in a sump of the anesthetic vaporizer (see sump 32 in Fig. 1; see also Col. 2 lines 54-60), and measurements received from a fluid level sensor at a first time and a second time (see Col. 3 lines 13-49 where a level sensor system measures the anesthetic agent level in the sump, where it estimates the remaining amount after some amount of time, thus having a first time of measurement as an initial measurement, and a later time of measurement as the current level measurement, as further seen in Col. 4 lines 41-48).
Jones lacks a detailed description of a method for diagnosing anesthetic agent leakage comprising: calculating a leakage rate in a sump of the anesthetic vaporizer, and outputting a maintenance alert responsive to the leakage rate exceeding a threshold.
However, McCormick teaches a similar ventilator device where a leakage rate is determined based on volume comparisons from flow sensors (see [0029]), and outputs an alarm when the sensed leakage exceeds an alarm threshold (see [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Jones to calculate a leakage rate and output an alarm based on the leakage as taught by McCormick, as it would allow for the device to detect and compensate for any leaks to maintain a proper flow of delivered air, as well as outputting an alarm that there is a leak so that the user or a clinician can fix the leak (McCormick; see [0029]-[0030]).

	However, Shigetoki teaches a similar device for detecting a leakage of a medical liquid, where a level sensor is used to determine to volume of leakage occurring by comparing the level of liquid over time (see page 2, bottom 3 paragraphs), in order to determine the amount of leakage and either output alerts or shut down the device based on the detected leakage (see page 3, bottom 3 paragraphs to page 4 first paragraph).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leakage detection system and level sensor of the modified Jones device to use the level sensor for determining an amount of leakage occurring for controlling the operation of the device as taught by Shigetoki as it would be a simple substation of one sensor system for detecting and calculating a leakage for another, with the benefit of being able to distinguish between minute leakage and large leakage. 
	Regarding claim 3, the modified Jones device has everything as claimed, including wherein calculating the leakage rate based on the measurements comprises: sensing a first anesthetic agent level at the first time via the fluid level sensor (Shigetoki; see page 2 bottom 3 paragraphs where a first level is sensed at a first period of time); determining a first volume of anesthetic agent based on the first anesthetic agent level (Shigetoki; see page 3 bottom 4 paragraphs, where a volume of the leakage is sensed, and in the modified Jones device, the level sensor is measuring the volume as seen in Jones Col. 3 lines 14-19); sensing a second anesthetic agent level at the second time, later than the first time, via the fluid level sensor 
	Regarding claim 4, the modified Jones device has everything as claimed, including wherein the first time is at a shutdown of the anesthetic vaporizer and the second time is at a next startup of the anesthetic vaporizer following the shutdown (Shigetoki; see page 4 first paragraph, where the device is able to be automatically shut off, corresponding to a first time period, and a second time can be considered when the device is turned back on and starts back up such that the level sensor is used to determine leakage again).
	Regarding claim 5, the modified Jones device has everything as claimed, including wherein the leakage rate is a measure of anesthetic agent leakage while the anesthetic vaporizer is off (Shigetoki; see Col. 2 last 3 paragraphs and Col. 4 first paragraph, where the leakage is determined by an amount of the liquid within the container with the level sensors, 
	Regarding claim 6, the modified Jones device has everything as claimed, including wherein the first time is at a completion of a pulse of a pump coupled to the sump and the second time is prior to a commencement of a next pulse of the pump (Shigetoki; see page 4 first paragraph, where the device is able to be automatically shut off, corresponding to a first pump pulse, and a second pump pulse can be considered when the device is turned back on and starts back up such that a new pump pulse beings and the level sensor is used to determine leakage again; see also Jones Fig. 1 where the gas mixer 10 carries gas which entrains with the vaporized anesthetic agent, and the vaporizer introduces the anesthetic agent to the flow of air such that the vaporizer system acts as a pump as seen in Col. 2 lines 54-64).
	Regarding claim 7, the modified Jones device has everything as claimed, including wherein the leakage rate is a measure of anesthetic agent leakage while the anesthetic vaporizer is on (McCormick; see [0029] where the leakage rate detection occurs when the device is actively running).
	Regarding claim 8, the modified Jones device has everything as claimed, including responsive to the leakage rate exceeding the threshold, inferring potential leakage sites of the anesthetic vaporizer based on a status of the anesthetic vaporizer between the first time and the second time (McCormick; see [0030] where the leak alarm provides information as to where the leakage might be occurring over the time intervals, and the inferring can be done by the clinician) and whether a refill event occurred within a threshold duration before the first time (Jones; see Col. 3 lines 9-12 where a refill event can occur, and where it is understood that 
	Regarding claim 9, the modified Jones device has everything as claimed, including wherein the status of the anesthetic vaporizer is one of on and off (Jones; it is understood that the vaporizer has states of being on and off, and further seen in Shigetoki page 4 first paragraph where the modified device has an off state and on state that are controlled by the leakage), and the refill event includes an increase in the anesthetic agent level measured by the fluid level sensor (Jones; see Col. 3 lines 9-12 where it is understood that refilling the sump inherently adds to the amount of thus the level of agent in the sump).
	Regarding claim 10, the modified Jones device, as modified in claim 1, has everything as claimed, including a system for an anesthetic vaporizer (Jones; see anesthesia system 8 in Fig. 1), comprising: a sump (Jones; sump 32 in Fig. 1); a fluid level sensor positioned to measure a level of liquid anesthetic agent in the sump (Jones; level sensor 60 in Fig. 2, modified by the level sensors of Shigetoki as seen on page 2 last 3 paragraphs); and a controller storing executable instructions in non-transitory memory (Jones; see controller 24 in Fig. 1, which controls the flow of gas in the system, and thus contains instructions, and in the modified device contains the necessary programming for the calculations and maintenance alert outputting).

	Regarding claim 13, the modified Jones device has everything as claimed, including the first time is at a shutdown of the anesthetic vaporizer and the second time is at a next startup 
	Regarding claim 14, the modified Jones device has everything as claimed, including a vaporizing chamber (Jones; the vaporization space of vaporizer system 28 in Fig. 1) and a pump positioned to deliver the liquid anesthetic agent from the sump to the vaporizing chamber (Jones; see Fig. 1 where the agent in sump 32 travels to the vaporizer system 28 to convert the anesthetic to a vaporized agent, and thus has some pump mechanism for drawing the liquid agent out of the sump) wherein the first time is at a completion of a pulse of a pump coupled to the sump and the second time is prior to a commencement of a next pulse of the pump (Shigetoki; see page 4 first paragraph, where the device is able to be automatically shut off, corresponding to a first pump pulse, and a second pump pulse can be considered when the device is turned back on and starts back up such that a new pump pulse beings and the level sensor is used to determine leakage again; see also Jones Fig. 1 where the gas mixer 10 carries gas which entrains with the vaporized anesthetic agent, and the vaporizer introduces the anesthetic agent to the flow of air such that the vaporizer system acts as a pump as seen in Col. 2 lines 54-64).
	Regarding claim 15, the modified Jones device has everything as claimed, including inferring potential leakage sites of the anesthetic vaporizer responsive to the leakage rate exceeding a threshold (McCormick; see [0030] where the leak alarm provides information as to where the leakage might be occurring over the time intervals, and the inferring can be done by 
	Regarding claim 16, the modified Jones device, as modified in claim 1, has everything as claimed, including a non-transitory computer-readable medium comprising instructions that, when executed, activate a processor (Jones; see controller 24 in Fig. 1, which has a non-transitory computer readable medium for instructions, and contains the necessary algorithms and programming to receive the sensed data, calculate the leakage rate from the sensed data, and output an alert based on the calculation in the modified device).
	Regarding claim 18, the modified Jones device has everything as claimed, including wherein to calculate the leakage rate of the anesthetic agent from the sump of the anesthetic vaporizer based on the level measurements, the instructions, when executed, cause the processor to: operate the fluid level sensor to measure a first level of the anesthetic agent in the sump at the first time (Shigetoki; see page 2 bottom 3 paragraphs where a first level is 
.
Claims 2, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of McCormick in view of Shigetoki as applied to claims 1 and 16 above, respectively, and further in view of Balschat et al. (US Pat. 6,804,991).
Regarding claims 2, 11, and 17, the modified Jones device has comparing the leakage rate to a plurality of previously calculated leakage rates to determine a leakage rate trend responsive to the leakage rate remaining below the threshold (McCormick; see [0030] where 
The modified Jones device lacks a detailed description of estimating a duration until the leakage rate increases above the threshold based on the leakage rate trend, in response to the estimated duration being less than or equal to a threshold duration, outputting a maintenance alert including the estimated duration; and in response to the estimated duration being greater than the threshold duration, tracking the leakage rate over time without outputting the maintenance alert.
However, Balschat teaches a similar leak detection system where estimating a duration until the leakage rate increases above the threshold is based on the leakage rate trend (see Col. 2 lines 20-30 where the duration of a treatment time is derived from the leakage rates, and comparted to a threshold value to determine possible malfunction in the system).

Regarding claim 19, the modified Jones device, as modified in claim 2, has everything as claimed, including wherein to estimate the duration until the leakage rate increases above the threshold based on the leakage rate trend, the instructions, when executed, cause the processor to decrease the duration as the leakage rate trend increases and increase the duration as the leakage rate trend decreases (Balschat; see Col. 2 lines 20-30 where a duration is calculated from the leakage volume; and further see McCormick where an increase in leakage rate [0035] or a decrease in leakage rate can occur [0037], which will change the duration of the usage based on leakage amount as taught by Balschat).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krahbichler et al. (US Pat. 6,422,073), Truschel (US Pat. 6,536,432), Heinonen (US . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785